612 F.3d 705 (2010)
Robert FOXWORTH, Petitioner, Appellee,
v.
Peter ST. AMAND, Respondent, Appellant.
No. 08-1751.
United States Court of Appeals, First Circuit.
Heard January 6, 2009.
Decided July 22, 2010.
Susanne G. Reardon, Assistant Attorney General, Commonwealth of Massachusetts, with whom Martha Coakley, Attorney General, was on brief, for appellant.
John M. Thompson, with whom Linda J. Thompson and Thompson & Thompson, P.C. were on brief, for appellee.
Before LYNCH, Chief Judge, SELYA and SILER,[*] Circuit Judges.
PER CURIAM.
For reasons elucidated in our earlier opinion in this appeal, see Foxworth v. St. Amand, 570 F.3d 414 (1st Cir.2009), as augmented by the decision of the Supreme Judicial Court of Massachusetts in response to our certified question, see Foxworth v. St. Amand, 457 Mass. 200, 929 N.E.2d 286 (2010); see also Mass. S.J.C. R. 1:03, we reverse the decision of the district court and direct the entry of a judgment denying and dismissing the underlying habeas corpus petition. Each party shall bear his own costs.
The judgment is reversed and the habeas petition is denied and dismissed.
NOTES
[*]  Of the Sixth Circuit, sitting by designation.